                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,                       )
                                                 )   No. 16 CR 337
                         v.                      )
                                                 )   Hon. Ronald A. Guzmàn
 MANUELA CHAVEZ,                                 )
                                                 )
                     Defendant.                  )
                                                 )

                          MEMORANDUM OPINION AND ORDER

       For the reasons stated below, Defendant’s motion to exclude evidence [115] is denied

without prejudice.

                                         STATEMENT

       Defendant Chavez moves to exclude heroin recovered from the August 16, 2015 drug

transaction because the pretrial discovery shows that the heroin purportedly has been “tampered

with.” Chavez points out that the heroin from the August 16 transaction was obtained from a

government informant a day after the alleged transaction took place. The heroin turned over by

the informant had been repackaged from two packages to six packages and weighed

approximately 45 grams less than the approximately 812 grams the informant believed he had

purchased. This, Defendant argues, “suggests that [the informant] repackaged the drugs for

distribution” prior to turning the drugs over to the FBI. Defendant’s motion boils down to the

contention that if the weight and packaging of the heroin have changed, it is no longer in

substantially the same condition as it was at the time of the offense and, therefore, may not be

admitted in evidence.

       Defendant relies on cases addressing how the government must meet its burden under

Federal Rule of Evidence 901, which requires the government to authenticate the heroin by
“produc[ing] evidence sufficient to support a finding that the item is what the [government]

claims it is.” Fed. R. Evid. 901. To admit the recovered drugs in evidence, the government must

meet a dual-evidentiary threshold. First, the government must demonstrate that the object it is

offering into evidence is what it purports to be; in this case, that the substance it is offering into

evidence is the same substance that the informant purchased from Defendant’s coconspirator on

August 16, 2015. Only if this predicate is met does the Court concern itself with the second

requirement – that the substance must be in substantially the same condition at trial as when it

was delivered to the informant; the relevant condition being that the substance is heroin. If

Defendant’s representations are accurate, proof that the offered exhibit is the same substance the

informant received from the defendant on August 16, 2015, i.e., authenticity, will likely require

the testimony of the informant - as he had possession of the heroin from the time he purchased it

from the defendant to the time he turned it over to the FBI. Thereafter, chain of custody evidence

may be necessary to prove that the exhibit being offered at trial is the same substance that the

informant turned over to the FBI and was subsequently tested at the forensic laboratory. Based

upon this testimony, the Court must determine if there is “evidence sufficient to support a finding

that the item is what the proponent claims it is.” Fed. R. Evid. 901.

        Since the substance itself, heroin, is essentially fungible, one tends to differentiate one

sample from another by its packaging. Thus, evidence of the change in containers, i.e., from two

bags to six, is probative of authenticity. It is not, however, proof of tampering with the substance

itself. It is the powder, i.e., the material inside the package, not the package itself, that is the

evidence being offered. The same reasoning applies to the weight. Because of its fungible

nature, we also often identify samples of heroin by quantity/weight. Thus, if its weight and




                                                   2
packaging are constant, it is more likely that it is the same heroin. If the apparent change in

weight can be explained, then authenticity may be established.

       The government’s second requirement is to establish that the object being offered is in

substantially the same condition at the time it is offered as it was at the time of the offense. “Of

course, when a tangible object is offered into evidence to prove its quality, character, or

condition at the time of an earlier occurrence in issue, the article is relevant and competent only

if its condition is substantially unchanged, so that its present condition fairly represents the past

condition.” United States v. Skelley, 501 F.2d 447, 451–52 (7th Cir. 1974). This showing can be

made through the direct testimony of those who have knowledge of the condition of the

recovered substance when it was sold to the informant, when it was received at the government’s

laboratory, and its condition at the time it is offered. Proof of the condition at the time it was

received by the laboratory and its condition at the time of trial can also be accomplished by

establishing a chain of custody. The “condition” which must be proven to be substantially the

same, however, is only that condition which is material to the probative value of the offered

evidence. In this case, the only material condition is that the substance is heroin, a controlled

substance.

       In support of her motion for exclusion, Defendant relies on Dodd v. State, 537 So. 2d 626

(Fla. Dist. Ct. App. 1988), in which the court reversed a conviction after concluding that gross

discrepancies in the recorded weights and packaging details of the drugs required that the

evidence be excluded. But Defendant’s analysis is incomplete because the Dodd court held that

unexplained discrepancies between recorded weights and packaging details of drugs may require

reversal. Id. at 627-28. As the Dodd court pointed out, the explanation given by the prosecution

witnesses for the discrepancies was insufficient to convince the court that the substance tested by



                                                  3
the lab and presented in court was the same substance recovered from the defendant. Thus,

while unexplained changes in packaging and weight can affect the determination of authenticity,

such changes alone cannot establish that the recovered substance is not in substantially the same

condition as when it was recovered because neither weight nor packaging is a material element

of the offense charged. Only material changes in the condition of the offered evidence would bar

its admission. “Authentication of real evidence requires a showing that the thing is what it

purports to be—for example, that the exhibit in court is actually the weapon taken from the

defendant. The exhibit must not only be the same physical object, but it must not be

significantly changed. This does not mean that it cannot be changed in respects that can be

explained or understood by the jury. Thus, counterfeit money that has faded or changed color

would be admissible if otherwise authenticated.” Roger Park, Trial Objections Handbook 2d §

9:30.

        Once authenticity is determined, materiality, as is relevant here, hinges on whether the

substance is proven to be a controlled substance, i.e., heroin, not its weight or packaging. In

Skelley, Defendant objected to the admission of counterfeit $20 bills, which had changed color

after being tested for fingerprints. Skelley, 501 F.2d at 451. The Seventh Circuit affirmed the

trial court’s overruling the objection, explaining that “no change in color could destroy the

relevance of the bills to show their counterfeit character from the identity of serial numbers, and

their competence as evidence for this purpose is unimpaired by the unexcluded possibility of a

change in color.” Id. See also United States v. Cardenas, 864 F.2d 1528, 1532 (10th Cir. 1989)

(concluding that cocaine was properly admitted at trial without the brown paper bag in which it

was found because “[n]o evidence elicited at trial pointed to the alteration of the cocaine itself;

and so long as the relevant features remain unaltered, the evidence is admissible. Here,



                                                  4
defendants were charged with and convicted of possession of cocaine, not possession of the

brown paper bag. The absence of the brown paper bag is irrelevant to the evidentiary value of the

cocaine.”); United States v. Berry, 599 F.2d 267, 269 (8th Cir. 1979) (addressing a similar

objection in a counterfeiting case, stating that “[w]hile the appearance of the bills may have

affected their probative value on the issue of intent, we hold that the court did not err in their

admission. The bills were relevant, despite their changed color, on the issues of whether they

were counterfeit and whether they were the bills passed by [the defendant]. . . . The prosecutor

apparently explained the reason for the purplish color in his opening argument, and the bills were

admitted only after an explanation for their changed color was elicited from witnesses by the

prosecutor. Witnesses who testified that they immediately recognized bills as counterfeit based

their conclusions largely on the bills’ unusual margins”).

       In the case before us, the changes in condition of the recovered property reflected in the

present record, i.e., its packaging and weight, are insufficient to foreclose either a finding of

authenticity or a finding that the substance itself is in substantially the same condition as when

recovered from Defendant’s co-conspirator. For this reason, the motion to exclude the recovered

heroin is denied without prejudice. A determination as to authenticity and admissibility will be

made at the time the exhibit is offered in evidence, if a timely objection is made.




Date: June 5, 2019
                                                       ______________________________________
                                                       _
                                                       Ronald A. Guzmán
                                                       United States District Judge




                                                  5
